DRAPER, J.
I dissent. The pretrial order specifies plaintiff’s claims that defendant driver was negligent in stopping his cab in the middle of the street, rather than in a place of safety for plaintiff to alight; in failing to assist plaintiff to alight; and in starting the cab while she was alighting. Plaintiff’s opening statement promised evidence on each of these points, and evidence as to each was in fact introduced. There is no indication in the record and no suggestion in the briefs that plaintiff withdrew or abandoned any of these claims. On motion for new trial, plaintiff was still contending that her obesity (she weighed 270 pounds) amounted to a handicap or disability requiring an instruction that defendant carrier was under a duty to give her special attention, care and assistance.
If the jury had returned a verdict for plaintiff, but had accompanied it by a special determination that the driver did not start the cab until after plaintiff left it, I have no doubt that the present majority, on the record now before us, would affirm, particularly in view of defendant carrier’s duty of utmost care. Thus I cannot accept the view that there is no evidence of negligence aside from that concerning untimely starting of the cab. But the very evidence which would support such a judgment affords bases for inference of contributory negligence. The avenues of the law should be two-way streets. I find no error in permitting the jury to consider the evidence or inferences of contributory negligence. I would reverse the order granting new trial.
A petition for a rehearing was denied December 23, 1960. Draper, J., was of the opinion that the petition should be granted. Appellants’ petition for a hearing by the Supreme Court was denied January 18, 1961.